RENDERED: FEBRUARY 11, 2022, 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0234-MR

JONATHAN HARDIN                                                     APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE MARY M. SHAW, JUDGE
                        ACTION NO. 19-CI-000858


LOUISVILLE/JEFFERSON COUNTY
METROPOLITAN GOVERNMENT
AND LOUISVILLE METRO POLICE
MERIT BOARD                                                         APPELLEES


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CALDWELL, CETRULO, AND JONES, JUDGES.

CALDWELL, JUDGE: Jonathan Hardin (“Hardin”) appeals the decision of the

Jefferson Circuit Court upholding the Louisville Metro Police Merit Board (“Merit

Board”) action of approving the termination of his employment as a police officer

by the chief of police, Steve Conrad (“Chief Conrad”).
                Chief Conrad had terminated Hardin after allegations of Hardin’s

failure to follow proper police procedures were investigated and substantiated to

the Chief Conrad’s satisfaction. Hardin appealed his termination to the Merit

Board. The Merit Board held a four-day hearing into the termination decision and

upheld the decision to terminate Hardin.

                Hardin appealed his termination to the Jefferson Circuit Court for

administrative review pursuant to Kentucky Revised Statute (“KRS”)

67C.323(3)(a).1 In the circuit court, Hardin alleged that since related criminal

records were ultimately expunged, the Merit Board erred when it did not grant his

motion that all materials contained in the criminal case file not be admitted at the

hearing. He also argued he was denied the right to confront witnesses at the

hearing when their transcribed testimony from the investigation of the allegations

was presented rather than live testimony.




1
    KRS 67C.323(3)(a) states:

                Every action of a dismissal, suspension, or demotion made by the
                board shall be final, except that any person aggrieved may, within
                thirty (30) days after the action, appeal to the Circuit Court of the
                county in which the board meets. The board shall be named
                respondent as the consolidated local government police force merit
                board, and service shall be had on the chairman of the board.
                Notice of the appeal shall be given to the chief or the officer if not
                already a party to the appeal as real parties in interest. The appeal
                taken to the Circuit Court shall be docketed by the clerk as a civil
                action with appropriate judicial review of an administrative action
                or decision.


                                                 -2-
             The circuit court affirmed the Merit Board. After reviewing the

record, the circuit court decision, and the briefs of the parties, we affirm the circuit

court.

                                        FACTS

             In 2015, Appellant Jonathan Hardin was a Louisville Metro Police

Officer assigned as a student resource officer at Olmstead Academy North, a

public middle school in Jefferson County. He had been an officer for six years at

the time of this assignment.

             On January 22, 2015, Hardin was in the cafeteria during the lunch

period speaking with a school employee when a student attempted to cut the lunch

line. The school employee directed the student to the back of the line, but the

student ignored the employee’s direction. Hardin then intervened and repeated the

employee’s instruction that the student go to the back of the line. In response, the

thirteen-year-old student balled his hands into fists and refused to move. Hardin

pushed the student and then punched him in the face, with a closed fist. Hardin

then pinned the student on the ground and threatened to utilize his taser on the

student if the student continued to resist. The student relented, was handcuffed,

and was transported to the hospital for treatment of injuries he sustained. After

treatment, the student was released to his parent and was criminally charged with

menacing and resisting arrest.


                                          -3-
             Several days later, on January 27, 2015, Hardin was in a hallway of

the school when a student took a step towards him and mimed shooting a

basketball over Hardin’s head. Another student simultaneously pushed Hardin,

and while Hardin was admonishing the second student, a third student pushed

Hardin very hard, causing him to fall to the floor. Hardin got up from the floor and

approached the third student from the back, grabbing him around the chest and

lifting him off the floor. Hardin held the student in the air for approximately

twelve seconds while the student tapped Hardin’s arms and swung his feet, fighting

for air before going limp. Hardin then lowered the student and laid him on the

floor. The student regained consciousness soon thereafter and was handcuffed by

Hardin for a short time.

             Instead of charging the student with a criminal offense, Hardin took

the student outside to exercise and then took him into the auditorium to play piano

for the student, hoping to calm him. Finally, Hardin drove the child home to his

parent after the principal approved him doing so.

             Both incidents were captured on video tape. The January 22 incident

was reported by Hardin to his supervising officer in accordance with standard

police policy. His supervisor completed an administrative incident report,

necessary any time an officer or an arrestee is injured during an arrest. The

January 27 incident was not reported by Hardin to his superior officer, but rather to


                                         -4-
the student resource officer commander. Hardin told the commander it was not

necessary to file an administrative incident report because no injuries occurred.

However, after viewing the video of the January 27 incident, the commander chose

to report it, which report resulted in an investigation of the incident.

             After internal reviews of both incidents, Hardin was criminally

charged on February 3, 2015, with assault in the fourthdegree, official misconduct

in the first degree, and false swearing in relation to the January 22 incident. The

charges were eventually dismissed and were the subject of an expungement order

issued on January 19, 2016.

             In relation to the January 27 incident, Hardin was charged with

official misconduct in the first degree (eventually amended to official misconduct

in the second degree), assault in the first degree (eventually amended to assault in

the fourth degree), and wanton endangerment. He was tried by a jury in June of

2018, and was found not guilty of the amended charges.

             Hardin also faced disciplinary action after the internal investigations

of both incidents were completed. On March 20, 2015, Chief Conrad terminated

Hardin for violations of Louisville Metro Police Department (“LMPD”) Standard

Operating Procedures (“SOP”). Chief Conrad articulated in the letter of

termination that he found that Hardin had violated SOP 9.1.4, Use of Physical

Force, in both instances; SOP 10.7.2, Taking Juveniles into Custody, for the


                                          -5-
January 22 incident; and SOP 5.1.2, Obedience to Rules and Regulations, for the

criminal charges brought against Hardin flowing from both incidents.

                Hardin appealed his termination by Chief Conrad to the Merit Board.

The Merit Board is vested with authority to review personnel decisions concerning

sworn officers by KRS 67C.323. Hardin requested that the Merit Board hearing be

delayed until after the criminal proceedings were completed, which was granted.

The Merit Board did not begin the proceedings until 2018, after the criminal cases

were concluded and the expungement order entered.

                At the Merit Board hearing, testimony from Hardin, the lead Public

Integrity Unit (“PIU”) investigator, the commander to whom Hardin reported the

January 27 incident, the Professional Standards Unit (“PSU”) commander, the lead

PSU investigator, and Chief Conrad were all presented by LMPD in support of the

termination. Hardin called as witnesses several school employees, as well as his

supervising officer to whom he reported the January 22 incident, and the PSU

Investigator.

                Following the hearing, during which the members of the Merit Board

reviewed the video footage of the incidents multiple times, the Board voted to

uphold Hardin’s termination, finding that Hardin violated SOP 9.1.4, Use of

Physical Force, and SOP 10.7.2, Taking Juveniles into Custody, but finding no




                                          -6-
violation of SOP 5.1.2, Obedience to Rules and Regulations. The Board’s findings

of fact and conclusions of law were issued January 15, 2019.

             Hardin then appealed the decision of the Merit Board to the Jefferson

Circuit Court, which has jurisdiction to review the Board’s decisions via KRS

67C.323(3)(a). Hardin argued that the Board had reviewed evidence that had been

included in the file of the expunged case, which he argued was improper. He also

forwarded that his rights pursuant to the confrontation clause were violated by the

introduction of witness statements rather than live testimony. The circuit court

reviewed the determination of the Merit Board and found substantial evidence

supported its conclusion that Chief Conrad’s termination of Hardin be upheld.

             In the opinion and order issued in February of 2021, the circuit

court found that the same evidence was used both in the criminal prosecution and

in the personnel matter and the expungement of the criminal case did not act to

prevent the use of the evidence in the personnel action. As to the witness

statements, the circuit court held that the Board did not mention the statements in

its findings of fact and conclusion of law, but rather relied upon the testimony of

the live witnesses, satisfying the standard that the decision was supported by

substantial evidence.




                                         -7-
             Hardin now appeals the decision of the circuit court to this Court.

Having reviewed the court’s opinion, the briefs of the parties and the record, we

affirm.

                            STANDARD OF REVIEW

             KRS 67C.323(1) provides a framework for the Merit Board’s review

of a decision of the chief of police to terminate the employment of a non-

probationary officer. Any person aggrieved by the Board’s decision following

such a review has a right to appeal the Merit Board’s determination to the circuit

court. KRS 67C.323(3)(a). The circuit court’s judgment in review of such matters

is subject to review by this Court. KRS 67C.323(3)(b).

             The circuit court reviews the decision of the Merit Board for

arbitrariness. “Basically, judicial review of administrative action is concerned with

the question of arbitrariness.” Am. Beauty Homes Corp. v. Louisville & Jefferson

Cty. Plan. & Zoning Comm’n, 379 S.W.2d 450, 456 (Ky. 1964) (emphasis in

original). If an administrative action is not supported by substantial evidence, it is

arbitrary. Id. “Substantial evidence has been defined as evidence which ‘has

sufficient probative value to induce conviction in the minds of reasonable men.’”

Runner v. Commonwealth, 323 S.W.3d 7, 10 (Ky. App. 2010) (quoting Kentucky

State Racing Comm’n v. Fuller, 481 S.W.2d 298 (Ky. 1972)). In reviewing for

arbitrariness, the reviewing court must observe whether the questioned exercise of


                                          -8-
authority might be infirm as an “(1) action in excess of granted powers, (2) lack of

procedural due process, and (3) lack of substantial evidentiary support[.]” Am.

Beauty Homes Corp., 379 S.W.2d at 456.

             Our review of the circuit court determination is only for clear error.

             The standard guiding [the Court of Appeals] on the
             appeal from the circuit court is the “clearly erroneous”
             rule as promulgated in [Kentucky Rules of Civil
             Procedure] CR 52.01. [The Court of Appeals] cannot
             disturb the trial court’s determination unless it acted
             clearly erroneously in the sense that its determinations
             were not supported by substantial evidence.

Stallins v. City of Madisonville, 707 S.W.2d 349, 351 (Ky. App. 1986).

If we find the circuit court’s decision was not clearly erroneous, it should be

affirmed. However, any appellate review of questions of law is de novo. Huxol v.

Daviess County Fiscal Court, 507 S.W.3d 574, 578 (Ky. App. 2016).

                                    ANALYSIS

             Hardin had two main complaints to the circuit court concerning the

Merit Board’s actions. The first complaint was that the Merit Board erred in

considering materials contained in the files of the criminal case which was

expunged, maintaining that the expungement prevented any use of those materials.

The second complaint was that his procedural due process rights were violated

when the Merit Board considered witness statements, leaving him unable to cross-




                                         -9-
examine those witnesses. We will review the circuit court’s decision as to each for

clear error.

               1. The Expunged Materials

               During the Merit Board proceedings, counsel for Hardin objected to

the introduction of certain documents by LMPD because they had been used or

relied upon in the criminal proceedings which had been expunged. Hardin argued

that any documents used in the expunged proceedings are themselves subject to the

expungement order, rendering them incapable of being introduced in any other

proceeding like the Merit Board hearing.

               The circuit court found that the police investigations of Hardin’s

actions were undertaken by both the PIU and the PSU. Arguably, the court found,

since the PIU reviews officer behavior for possible criminal charges, materials in

the PIU file were subject to the expungement order. But it found that the contents

of the PSU file were not subject to the expungement order, as the investigation by

the PSU is into violations of the SOPs, and would not likely support a criminal

charge.

               The relevant sections of KRS 431.076 provide:

               (4) An order of expungement pursuant to this section
               shall expunge all criminal records in the custody of the
               court and any criminal records in the custody of any
               other agency or official, including law enforcement
               records, but no order of expungement pursuant to this
               section shall expunge records in the custody of the

                                          -10-
            Department for Community Based Services. The court
            shall order the expunging on a form provided by the
            Administrative Office of the Courts. Every agency, with
            records relating to the arrest, charge, or other matters
            arising out of the arrest or charge, that is ordered to
            expunge records, shall certify to the court within sixty
            (60) days of the entry of the expungement order, that the
            required expunging action has been completed. All
            orders enforcing the expungement procedure shall also be
            expunged.

            ...

            (6) After the expungement, the proceedings in the matter
            shall be deemed never to have occurred. The court and
            other agencies shall delete or remove the records from
            their computer systems so that any official state-
            performed background check will indicate that the
            records do not exist. The court and other agencies shall
            reply to any inquiry that no record exists on the matter.
            The person whose record is expunged shall not have to
            disclose the fact of the record or any matter relating
            thereto on an application for employment, credit, or other
            type of application.

            Hardin insists that the circuit court erred. He argues that the statute

requires that an expungement order necessitates the purging of all documentary

evidence which had been presented in the expunged proceeding, even if those

materials were available from other sources. The Merit Board points to the

language of KRS 431.079(3):

            For the purposes of this section, KRS 431.073, 431.076,
            and 431.078, “expungement” means the removal or
            deletion of records by the court and other agencies which
            prevents the matter from appearing on official state-
            performed background checks.

                                        -11-
             The Merit Board insisted to the circuit court that it was only the

documents generated in the expunged court proceeding itself that were required to

be deleted or removed. Therefore, any evidence adduced from another source and

introduced during the conduct of the now-expunged proceeding is not touched by

the expungement order. The circuit court agreed with the Merit Board. We find

that this determination was proper and not clearly erroneous.

             We determine that the statute clearly delineates those “records” which

must be expunged. In discerning the meaning of a statute, we must look to the

common, plain meaning of the words chosen by the legislature.

             It is this Court’s duty when interpreting statutes to give
             effect to the General Assembly’s intent, but “no rule of
             interpretation . . . require[s] us to utterly ignore the plain
             . . . meaning of words in a statute.” In fact, “[t]he plain
             meaning of the statutory language is presumed to be what
             the legislature intended, and if the meaning is plain, then
             the court cannot base its interpretation on any other
             method or source.” We “ascertain the intention of the
             legislature from words used in enacting statutes rather
             than surmising what may have been intended but was not
             expressed.” In other words, we assume that the
             “[Legislature] meant exactly what it said, and said
             exactly what it meant.” Only “when [it] would produce
             an injustice or ridiculous result” should we ignore the
             plain meaning of a statute.

Revenue Cabinet v. O’Daniel, 153 S.W.3d 815, 819 (Ky. 2005) (citations omitted).

             The language of this statute is clear. The expungement statute speaks

of the records of the court or other agencies which might appear “on official state-


                                         -12-
performed background checks.” This does not contemplate all of the documents

Hardin complains of having been considered by the Merit Board. Many of the

documents were not generated through the criminal prosecution, but rather during

the PSU investigation.

             During the multiple investigations of Hardin’s actions on January 22

and January 27, several files were created. Within LMPD, two investigations were

ongoing: one by the PIU and the other by the PSU. The PIU investigates

allegations of criminal activity by officers. When the allegation against an officer

concerns a failure to follow departmental policy, the PSU conducts the

investigation. The two units can conduct concurrent investigations, which

occurred when the allegations against Hardin arose. It is the introduction of

materials from both of these investigations to which Hardin objected at the Merit

Board hearing. His argument is that as some of the materials were introduced

during the expunged court proceedings as evidence, they were subject to the

expungement order and therefore could not be introduced, even though they arose

from a source independent of the expunged proceedings.

             Hardin’s interpretation of the statute is not reasonable and requires us

to interpret a statute such as to reach an absurd result. KRS 431.076(4) clearly

delineates that the only records which are required to be eliminated from all

records are those “relating to the arrest, charge, or other matters arising out of the


                                         -13-
arrest or charge[.]” Nothing in the PSU file could possibly qualify as falling under

this definition as nothing in the PSU file, relating to violation of policy, would

relate to an arrest or charge. But the PIU file might contain materials which were

presented as evidence in the criminal case, which would be relating to the arrest or

charge. The circuit court made this delineation, expressly finding that PSU files

could not possibly relate to the arrest or charge, but that the PIU files possibly

could.

             The circuit court noted that the PIU file was incorporated into the PSU

file prior to the expungement order. The court, having found that only the PIU

files could possibly contain materials subject to the expungement order, then

conducted a harmlessness review to determine if any harm might have occurred by

the inclusion of any of the PIU files in the PSU.

             We hold that best practice would be for any of the materials subject to

an expungement order be redacted from any file, such as the PIU file, prior to

presentation to an administrative hearing body, such as the Merit Board. Even so,

the court found that the only charge before the Merit Board to which any of the

PIU specific contents were relevant was the violation of SOP 5.1.2, and that charge

was determined to be meritless by the Board. Thus, to the extent that the Merit

Board utilized materials subject to the expungement order, that error was harmless,

and we find that the circuit court properly so found.


                                         -14-
               2. The Witness Statements

               Hardin argued to the circuit court that the witness statements were not

properly before the Merit Board and the use of those statements at the hearing

violated his due process rights. The circuit court held that because the witness

statements were of “minimal assistance” to the Board, and because unpublished

caselaw supported a finding that the use of the statements was not improper, the

actions of the Merit Board were proper.2 We do not find that holding to be

erroneous.

               Hardin asserted to the circuit court that his right to confront his

accusers was violated when the Merit Board relied upon witness statements in

reviewing Chief Conrad’s termination decision, rather than requiring live

testimony so Hardin could effectively cross-examine the witnesses. The circuit

court held that Hardin’s rights to due process were not violated, as hearsay is

admissible in administrative proceedings.3 Further, the court reasoned, the Merit




2
 Ca’Mel v. Louisville/Jefferson County Metro Gov’t Police Dep’t, No. 2013-CA-001988-MR,
2015 WL 226088 (Ky. App. Jan. 16, 2015), and Shaw v. Louisville/Jefferson County Metro
Gov’t Police Dep’t, No. 2017-CA-000867-MR, 2018 WL 3954278 (Ky. App. Aug. 17, 2018).

3
 Hearsay evidence may be admissible, if it is the type of evidence that reasonable and prudent
persons would rely on in their daily affairs, but it shall not be sufficient in itself to support an
agency’s findings of facts unless it would be admissible over objections in civil actions. KRS
13B.090(1).



                                                -15-
Board did not cite the witness statements in its findings and the statements were of

only minimal assistance to the Board.

                 We find no clear error with the circuit court’s reasoning. The

confrontation clause promises only that those facing criminal accusations have a

right to confront those who provide testimony against him or her.

                 The Sixth Amendment to the United States Constitution,
                 made applicable to the States via the Fourteenth
                 Amendment, Pointer v. Texas, 380 U.S. 400, 403, 85 S.
                 Ct. 1065, 13 L. Ed. 2d 923 (1965), provides that “[i]n all
                 criminal prosecutions, the accused shall enjoy the right
                 . . . to be confronted with the witnesses against him.” In
                 Crawford,[4] after reviewing the Clause’s historical
                 underpinnings, we held that it guarantees a defendant’s
                 right to confront those “who ‘bear testimony’” against
                 him. 541 U.S., at 51, 124 S. Ct. 1354.

Melendez-Diaz v. Massachusetts, 557 U.S. 305, 309, 129 S. Ct. 2527, 2531, 174 L.

Ed. 2d 314 (2009).

                 However, we do note that KRS 67C.325 does guarantee an officer “an

opportunity to confront his or her accusers[.]” Had the circuit court not found any

admission of the statements to be harmless, our review might end differently. The

circuit court made clear in its ruling that the Merit Board made no notation to the

statements in its findings, and that the officers specifically noted as having




4
    Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).

                                               -16-
provided evidence in the findings provided live testimony and were subject to

cross-examination.

             The circuit court gave due consideration to the argument of Hardin

concerning whether the admission of the witness statements violated his due

process rights. It gave due consideration to the import of the witness statements to

the Merit Board, found them to have been of little consequence, and therefore its

determination that Hardin’s due process rights were not violated was not clearly in

error.

                                 CONCLUSION

             The “residuum rule” establishes that the “findings of an administrative

agency will be upheld despite its partial reliance upon incompetent evidence if it

also had before it competent evidence which by itself would have been legally

sufficient to support the findings.” Haste v. Kentucky Unemployment Ins.

Comm’n, 673 S.W.2d 740, 740-41 (Ky. App. 1984) (citing Big Sandy Community

Action Program v. Chaffins, 502 S.W.2d 526, 530 (Ky. 1973)).

             We find that the Jefferson Circuit Court thoroughly reviewed the

record before it and its ruling was supported by substantial evidence and thus not

clearly erroneous. We affirm the decision upholding the Merit Board’s

determination to terminate Hardin’s employment as a Louisville Metro Police

officer.


                                        -17-
           ALL CONCUR.



BRIEFS FOR APPELLANT:      BRIEF FOR APPELLEE
                           LOUISVILLE METRO POLICE
David Leightty             MERIT BOARD:
Louisville, Kentucky
                           Mark W. Dobbins
                           Kathleen M.W. Schoen
                           Louisville, Kentucky

                           BRIEF FOR APPELLEE
                           LOUISVILLE/JEFFERSON
                           COUNTY METROPOLITAN
                           GOVERNMENT:

                           Mitchel T. Denham
                           Erin M. Shaughnessy
                           Olivia Oney
                           Louisville, Kentucky




                         -18-